Citation Nr: 0002193	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation for right wrist and left elbow 
disabilities pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this case to the 
RO in June 1999 for additional development.  The RO, having 
complied with the instructions on REMAND, returned the case 
to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence of a current right 
wrist or left elbow disability.


CONCLUSION OF LAW

The claim of entitlement to compensation for right wrist and 
left elbow disabilities pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a veteran 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  
However, for claims filed on or after October 1, 1997, a 
showing of negligence or fault is necessary for recovery.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (1999).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2) 
(1999).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).

However, the threshold question in regard to the issue of 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 is whether the veteran has presented a well-
grounded claim.  If he has not, the claim must fail and there 
is no further duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A well-grounded claim for service 
connection generally requires competent medical evidence of a 
current disability, incurrence or aggravation of a disease or 
injury during service, and a medical nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 488, 506 (1995).  The principles set 
forth in Caluza are also applicable to a claim for 
compensation benefits pursuant to 38 U.S.C.A.§ 1151.  In that 
instance, the evidence must show a current disability and 
that such disability was caused by or aggravated by VA 
treatment for a nonservice-connected disorder.

In the present case, the veteran initially claimed 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 in 
February 1993.  Therefore, he need not prove fault or 
negligence on the part of the VA.  The veteran has alleged 
that his right wrist and left elbow were injured in 
approximately April 1992 when he was transported from the 
John Cochran VA Medical Center to Calvin Johnson Nursing 
Home, a VA contract nursing home.  He believed that the 
driver of the vehicle did not properly secure his wheelchair.

VA treatment records show that the veteran was hospitalized 
from February to April 1992 for an open ulcer of the left 
ankle.  In April 1992, he was transferred to Calvin Johnson 
Nursing Home.  In May 1992, he transferred to Doctor's 
Nursing Home and, in June 1992, he returned home.

VA medical records contain no findings, treatment, or 
diagnoses related to a right wrist or left elbow disability.  
X-rays of the right wrist and left elbow taken in November 
1992 were negative, with no evidence of fracture, 
dislocation, or other bone or joint pathology.  An entry 
dated July 1997 noted that the veteran complained of right 
wrist and left elbow pain; however, no findings were made.  
The veteran's medical records do contain several findings of 
degenerative joint disease, including the hands, feet, right 
elbow, and right shoulder.

Based upon the above findings, the Board concludes that the 
veteran's claim must be denied as not well grounded.  In the 
absence of a current injury or disability, the Board cannot 
determine that VA treatment has harmed the veteran.  The 
United States Court of Appeals for Veterans Claims has held 
that the veteran must submit evidence, not just allegations, 
in order for a claim to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the issue involves a question of medical diagnosis or 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Lay statements by the veteran regarding questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as he is not competent to offer medical 
opinions.  Brewer v. West, 11 Vet.App. 228 (1998).  
Accordingly, the benefit sought on appeal must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
benefits for right wrist and left elbow disabilities pursuant 
to 38 U.S.C.A. § 1151 are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

